Citation Nr: 1225247	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for laryngeal nerve damage, to include vocal cord paralysis.

2. Entitlement to an initial compensable rating for discoloration of the fingernails and toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for laryngeal nerve damage, to include vocal cord paralysis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's discoloration of the fingernails and toenails affects less than five percent of the entire body, and less than five percent of the exposed areas, and; no topical therapy was required during the past twelve-month period.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for discoloration of the fingernails and toenails have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806, 7813 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims (Court) has held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for discoloration of the fingernails and toenails.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  As a result, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, because the notice that was provided before the grant of service connection was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was afforded VA examinations in February 2008 and September 2008 with respect to the disability on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are more than adequate, as the reports were predicated on reviews of the pertinent evidence of record and fully addressed the rating criteria that are relevant to rating the Veteran's service-connected disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and her representative throughout the course of this appeal by providing them with an April 2009 statement of the case, which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The RO has rated the Veteran's disability under Diagnostic Code 7899-7813.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99").  Under Diagnostic Code 7813, a rating is provided for dermatophytosis.  Dependent upon the predominant disability, the service-connected disability is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; a scar under Diagnostic Codes 7801 to 7805; or dermatitis under Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011).

As an initial matter, the preponderance of the evidence shows that the Veteran's service-connected discoloration of the fingernails and toenails affects the hands and feet.  There is no lay or medical evidence of record that shows the Veteran's head, face, and/or neck are affected by her service-connected discoloration of the fingernails and toenails.  Therefore, Diagnostic Code 7800, for disfigurement of the head, face, or neck, is not applicable.  Further, the medical evidence of record shows that the Veteran's discoloration of the fingernails and toenails does not manifest in scars.  As such, Diagnostic Codes 7801, 7802, and 7804 are not applicable.  Therefore, the Board finds that evaluating the Veteran's discoloration of the fingernails and toenails as dermatitis/eczema under Diagnostic Code 7806 as directed by Diagnostic Code 7813 is correct.  38 C.F.R. § 4.118.

Under the criteria for dermatitis or eczema, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; not more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted with 20 to 40 percent of the entire body affected, or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In an April 2008 rating decision, the RO granted service connection for discoloration of the fingernails and toenails as secondary to the service-connected disability of residuals, pancoast tumor, non-small cell carcinoma and status post right upper lobectomy, lymph node dissection and right lower lobe wedge resection, with an evaluation of 0 percent, effective July 11, 2007.

In a December 2007 written statement, the Veteran claimed that the discoloration of her fingernails and toenails was a direct result of past chemotherapy and radiation treatment for lung cancer and radiation for breast cancer.  The Veteran stated that the discoloration of some of her fingernails and some of her toenails caused people to stare, which made her self-conscious.  On her April 2009 VA Form 9, the Veteran contended that because her condition was subject to a pattern of exacerbation and remission, a compensable rating was warranted.  In a May 2012 written statement, the Veteran's representative argued that the symptomatology of the Veteran's service-connected disability and streaking of the toenails and fingernails presented a greater degree of impairment than was indicated by the assigned non-compensable evaluation, and that the objective evidence more closely approximated the required criteria for assignment of the next higher evaluation.  The representative stated that the Veteran continues to have chronic discoloration and streaking of the fingernails and toenails and therefore meets the requirement for a compensable evaluation.

On VA examination in February 2008, the Veteran reported noticing lines and changes in the color of her fingernails and toenails, but denied any pain or other symptoms.  On physical examination, the VA examiner noted that the right hand fourth digit had darkening of the nail with a 2- to 3-mm vertical streaking present.  The right foot great toe and the second toe both had vertical streaking present and discoloration that measured approximately 2 mm in size.  On the left foot, the great toe and second toe had a 2- to 3-mm vertical streaking present, which was discolored.  The VA examiner found that there was no pain or tenderness in any of the nail beds and no signs of infection.  The VA examiner stated that less than 1 percent of the head, face, neck, and hands were affected, and that less than 1 percent of the entire body was affected.  The VA examiner diagnosed nail discoloration secondary to chemotherapy and radiation therapy, and opined that it was at least as likely as not that the Veteran's current nail condition was related to the radiation and chemotherapy treatment for breast cancer and lung cancer.

On VA examination in September 2008, the Veteran reported that she had finished chemotherapy and radiation therapy in 2004, and that the side effects included loss of eyebrows and skin discoloration of her face, neck, right arm, fingernails, and toenails.  The Veteran reported that the condition had been constant and progressive, and that she had not been treated for this condition.  On examination, the VA examiner found that the right hand fourth digit showed darkening of the nail with a 2- to 3-mm vertical streaking present, and the right foot great toe and second toe both had vertical streaking present and discoloration that measured approximately 2 mm in size.  On the left foot, the great toe and the second toe had a 2- to 3-mm vertical streaking present which was discolored.  The VA examiner found that there was no pain or tenderness in any of the nail beds, no erythema, no warmth, and no scarring or disfigurement.  Additionally, the VA examiner observed that there was distribution of skin hyperpigmentation around the neck, eyes, and mid-face, and loss of the eyebrows.  The VA examiner stated that approximately fifteen percent of the exposed areas were affected and approximately five percent of the entire body was affected.  The VA examiner diagnosed loss of eyebrows, skin hyperpigmentation, and nail discoloration, and opined that it was at least as likely as not that the Veteran's current skin condition and loss of eyebrows were secondary to the radiation and chemotherapy treatment for breast cancer and lung cancer.

Upon review, the Board finds that the evidence of record does not support an initial compensable rating for the Veteran's service-connected discoloration of the fingernails and toenails.  The Board notes that the two medical opinions of record differ with regard to the percentage of the exposed areas affected and the percentage of the entire body affected by the Veteran's various skin conditions.  However, as the September 2008 VA examination reviewed and evaluated the Veteran's skin conditions to include skin hyperpigmentation, nail discoloration, and the loss of eyebrows, those findings regarding the percentage of the exposed areas affected and the percentage of the entire body affected were in consideration of the combined effects of the Veteran's skin hyperpigmentation, nail discoloration, and loss of eyebrows.  Conversely, the February 2008 VA examination focused solely on the effects of the discoloration of the fingernails and toenails.  Therefore, as the February 2008 VA examination provides a more accurate depiction of the degree of the disability on appeal, the Board accords it greater probative weight than the September 2008 VA examination.  Further, as the Veteran is separately service-connected for loss of eyebrows with an evaluation of 10 percent, and for skin hyperpigmentation with an evaluation of 10 percent, the Board finds that separation of the effects of each disability is appropriate.  Therefore, the most competent and probative evidence shows that the Veteran's service-connected discoloration of the fingernails and toenails involves less than 1 percent of the exposed areas affected, and less than 1 percent of the entire body affected.  In addition, there is no competent medical or lay evidence that shows the Veteran has required any systemic therapy to treat her service-connected discoloration of the fingernails and toenails at any time during the pendency of this appeal.  As a result, the Board finds that the criteria under Diagnostic Code 7806 does not provide for a compensable rating for the Veteran's service-connected discoloration of the fingernails and toenails. 

The Board acknowledges the Veteran's testimony regarding her disability.  The Veteran's statements describing her symptoms and their impact on her daily life are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the competent medical evidence discussed above is more persuasive than the Veteran's conclusory statements that she is entitled to a higher disability rating without any mention of the criteria required for a higher disability rating.  Specifically, the Veteran does not assert that the discoloration of her fingernails and toenails affects five percent or more of the entire body, or five percent or more of the exposed areas.  Although the Veteran states that her symptoms exhibit a chronic pattern of exacerbation and remission, she does not report having treated her condition with any topical therapy during the past 12-month period.  The Veteran also does not assert any other symptoms in connection with her service-connected discoloration of the fingernails and toenails.  As such, the Board accords greater probative value to the competent medical evidence that specifically addresses the rating criteria.  Accordingly, the Board finds the competent evidence of record does not support an initial compensable rating for the Veteran's service-connected discoloration of the fingernails and toenails.

The Board has also considered whether the Veteran is entitled to a "staged" rating for her service-connected discoloration of the fingernails and toenails.  See Hart, 21 Vet. App. at 505.  Here, the evidence of record does not show that the discoloration has at times affected a larger percentage of the entire body, or a larger percentage of the exposed areas, nor does it show that the Veteran's disability required treatment at any time during the pendency of this appeal.  Furthermore, although the Veteran reports a pattern of exacerbation and remission, she does not report any additional symptoms that might indicate a greater degree of impairment.  As a result, the Board finds that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disability has been more disabling than as currently rated at any time during the pendency of this appeal.   

Based on the foregoing, the Board finds that a compensable rating is not warranted for the Veteran's service-connected discoloration of the fingernails and toenails.  
38 C.F.R. § 4.118, Diagnostic Code 7899-7813.

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected discoloration of the fingernails and toenails is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected discoloration of the fingernails and toenails reasonably describe the Veteran's disability level.  The Veteran and her representative do not assert that the Veteran's service-connected discoloration of the fingernails and toenails presents an exceptional disability picture.  The Veteran disagrees with the rating primarily on the basis of chronicity and feelings of self-consciousness.  In other words, she does not have any symptoms from her service-connected disability that are unusual or are different from those contemplated by the schedular criteria; she merely disagrees with the assigned evaluation for her level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Accordingly, extraschedular referral is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for service-connected discoloration of the fingernails and toenails, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for service-connected discoloration of the fingernails and toenails is denied.


REMAND

An October 2008 rating decision denied entitlement to service connection for laryngeal nerve damage, to include vocal cord paralysis.  In June 2009, a notice of disagreement with regard to the denial of service connection was received.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the Veteran is entitled to a statement of the case (SOC).  See 38 C.F.R.
§ 19.26 (2011).  Thus, a remand for issuance of an SOC on the issue of entitlement to service connection for laryngeal nerve damage, to include vocal paralysis, is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following action:

1. A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for laryngeal nerve damage, to include vocal paralysis, must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be advised of the time period in which to perfect her appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


